I respectfully dissent.  The majority's decision is contrary to the history plaintiff gave to his treating physicians, to defendant's human resources director, and to the employer on the Form 18 Notice of Accident.  Plaintiff consistently reported a history of back pain caused by his job duties over a period of time.  Dr. Hardy, plaintiff's treating doctor, stated that plaintiff's back condition "could" have developed as a result of a specific traumatic incident.  That was not, however, Dr. Hardy's opinion of causation in this case.  Plaintiff has a conjoined nerve root sleeve, which is a congenital, and a small left sided L4-S1 (he has no L5 vertebrae) disc bulge, which is not causing significant nerve root compression, if any.  In Dr. Hardy's opinion, plaintiff's back pain developed gradually over a period of time, which is consistent with the facts.  Plaintiff did not allege a specific traumatic incident until shortly before the hearing before the Deputy Commissioner, when he retained an attorney.  Accordingly, I vote to affirm the Deputy Commissioner's denial of benefits in this case.
                                  S/_________________________ RENÉE C. RIGGSBEE COMMISSIONER